Mr. Chief Justice Phillips announced the opinion of the court: That part of section 16 of article 5 of the constitution referred to in section 10 of chapter 124 of the statutes of Illinois which is material to a consideration of the question involved in this inquiry is the last paragraph of said section, and reads as follows: “Any bill which shall not be returned by the Governor within ten days (Sundays excepted) after it shall have been presented to him shall become a law in like manner as if he had signed it, unless the General Assembly shall, by their adjournment, prevent its return, in which case it shall be filed, with his objections, in the office of the Secretary of State within ten days after such adjournment, or become a law.” In construing this paragraph, under the facts averred in the petition, it becomes material to determine whether the words “within ten days after such adjournment” include or exclude Sundays. The paragraph consists of a single sentence, in the first clause of which use is made of the words “within ten days,” followed by the further words “Sundays excepted,” in parentheses. The words “within ten days,” used in the last clause of the sentence, must be given the same meaning as indicated by their use in the first clause, and will be held to mean within ten days of such adjournment exclusive of Sundays. Under this construction, the prayer of the petition can be granted only in a modified form, for the reason that the full ten days, exclusive of Sundays, have not yet elapsed since the final adjournment of the General Assembly on June 4. Unless the Governor shall veto the bill within such time, and return the same, with his objections, to the Secretary of State, a writ of mandamus will be awarded, in accordance with the prayer of the petition, against the defendant, and the Attorney General is directed to draw an order to be presented to the court in accordance therewith. Mandamus awarded.